AMENDMENT NO. 1 TO CREDIT AGREEMENT

Praxair, Inc. and Subsidiaries
Exhibit 10.17a



AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
AMENDMENT dated as of February 15, 2006 (this "Amendment") to the Credit
Agreement dated as of December 23, 2004 among Praxair, Inc., the Eligible
Subsidiaries referred to therein, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Bank of America, N.A., as Syndication Agent
and Citibank, N.A. and Credit Suisse First Boston LLC (formerly known as Credit
Suisse First Boston) as Co-Documentation Agents (the "Agreement").
 
The parties hereto agree as follows:
 
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement has the meaning
assigned to such term in the Agreement. Each reference to "hereof", "hereunder",
"herein" and "hereby" and each other similar reference and each reference to
"this Agreement" and each other similar reference contained in the Agreement
shall, after this Amendment becomes effective, refer to the Agreement as amended
hereby.
 
Section 2. Amendments. (a) Section 1.01 of the Agreement is amended by (i)
adding the following new definition:
 
"Letter of Credit Termination Date" means (i) December 23, 2009, or (ii) such
later day to which the Termination Date shall have been extended as to all
Lenders pursuant to Section 2.01(c) or 11.05, but if such day is not a
Euro-Currency Business Day, then the Letter of Credit Termination Date shall be
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the Letter of Credit
Termination Date shall be the next preceding Euro-Currency Business Day.
 
and (ii) changing the definition of "Termination Date" to read as follows:
 
"Termination Date" means with respect to any Lender (i) December 23, 2010 or
(ii) such later day to which the Termination Date may be extended with respect
to such Lender pursuant to Section 2.01(c) or 11.05, but in each case if such
day is not a Euro-Currency Business Day, then the Termination Date shall be the
next succeeding Euro-Currency Business Day unless such Euro-Currency Business
Day falls in another calendar month, in which case the Termination Date shall be
the next preceding Euro-Currency Business Day.
 
(b)  Section 2.16 is amended by replacing the term "Termination Date" each time
it appears therein with the term "Letter of Credit Termination Date."
 
Section 3. Representations of Borrower. The Company represents and warrants that
on and as of the date hereof (i) the representations and warranties of the
Company set forth in Article 4 of the Agreement are true and (ii) no Default has
occurred and is continuing on such date.
 
Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
Section 6. Effectiveness. This Amendment shall become effective when the
Administrative Agent shall have received from each of the Company and the
Required Lenders a counterpart hereof signed by such party or facsimile or other
written confirmation (in form satisfactory to the Administrative Agent) that
such party has signed a counterpart hereof; provided that the extension of the
Termination Date pursuant to Section 2(a)(ii) above shall not be effective as
to, and the Termination Date shall remain December 23, 2009 with respect to, the
Commitment of any Lender not signing counterpart hereof.
 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
 
PRAXAIR, INC.
 
By:
 
Name: 
Title: 







JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender
 
By:
 
 
Name:
 
Title:
 



 






Bank of America N.A.
 
By:
 
 
Name:
 
Title:
 





CITIBANK, N.A.
 
By:
 
 
Name:
 
Title:
 





CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as, Credit Suisse First
Boston, Acting Through Its Cayman Islands Branch)
 
By:
 
 
Name:
 
Title:
 





ABN AMRO Bank N.V.
 
By:
 
 
Name:
 
Title:
 



Mellon Bank, N.A.
 
By:
 
 
Name:
 
Title:
 



Bank of Tokyo-Mitsubishi UFJ Trust Company
 
By:
 
 
Name:
 
Title:
 



DEUTSCHE BANK AG NEW YORK BRANCH
 
By:
 
 
Name:
 
Title:
 



HSBC BANK USA, NATIONAL ASSOCIATION
 
By:
 
 
Name:
 
Title:
 



MERRILL LYNCH BANK USA
 
By:
 
 
Name:
 
Title:
 





BANCO SANTANDER CENTRAL HISPANO, S.A., NEW YORK BRANCH
 
By:
 
 
Name:
 
Title:
 



BANCO BILBAO VIZCAYA ARGENTARIA S.A.
 
By:
 
 
Name:
 
Title:
 



SOCIETE GENERALE
 
By:
 
 
Name:
 
Title:
 









































 
 

